DETAILED ACTION
Applicant’s response of 1/12/2021 have been entered and considered. Upon entering amendment, claims 1, 5-9, 8 have been amended. Claims 1, 4-8 remain pending.
Response to Arguments
Applicant’s arguments with respect to the newly amended language of claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “wherein based on a wireless power receiver being disposed between the first portion and the second portion and a coil of the wireless power receiver being substantially in vertical to the first coil and the second coil…” The above narrative language purports to define the invention by reciting the desired operation of the device instead of distinguishing the claim through the structure of the transmitter (which the claim is directed to). Additionally, because the claim is directed towards “a wireless power transmitter”, it then means the last wherein clause’s “wireless power receiver” is not positively claimed. The applicant is respectfully requested to structurally distinguish the claim from the prior art (see MPEP 2114). 
Furthermore, claim 1 recites “the wireless power receiver being substantially in vertical…” The claim, however, does not provide any limitations that would allow the wireless power receiver to be “substantially in vertical”. For example, applicant’s fig.4c shows that the bowl shaped housing has a curvature of the sidewalls of the housing, which then allows the receiver to be substantially in vertical when it is leaning against the sidewall of said housing. The claim is void .
Appropriate correction is required.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (7,622,891 B2) Fig.7b in view of Cheng et al. (7,622,891 B2) Fig.11a in further view of Makwinski et al. (2016/0118841 A1) provisionally filed on 10/28/2014.
Regarding Claim 1,
Cheng (Fig.7b) teaches a wireless power transmitter comprising: 
Cheng teaches a housing (701); a first coil (702) disposed in a first portion of the housing (fig.7b, 701; 702 is disposed along the sides/edge of the housing 701), and configured to generate a first magnetic field in a first direction (inherent to the structure of the first coil 702. Since Cheng teaches the first coil 702, it then follows that the first coil is “configured to”/has the configuration/capability to generate a first magnetic field in a first direction); and a second coil (Fig.7b, 703 and/or 704) disposed in a second portion of the housing (fig.7b; the second coil 703 and/or 704 disposed in the center/middle of housing 701), and configured to generate a second magnetic field in a second direction (inherent to the structure of the second coil 703 and/or 704. Since Cheng teaches the second coil, it then follows that the second coil is “configured to”/has 
Cheng does not explicitly disclose the placement of the wireless power receiver with a coil being disposed between the first portion and the second portion. 
Cheng (Fig.11a), however, teaches that it is known in the art for a user to place/dispose the wireless receiver (device) with a coil (1103) between the first coil (1101) and the second coil (1102) (Col.7, lines 48-55).
Thus, the combination teaches that it would have been obvious to dispose the wireless receiver/device with a coil between the first portion where the first coil is disposed and the second portion where the second coil is disposed in Fig.7b of Cheng. The motivation would have been to allow the user to place the wireless receiver with a coil at a known and desirable location of the housing.
The combination does not explicitly disclose the coil of the wireless receiver being substantially in vertical. 
Makwinski (fig.1), however, teaches it is known in the art for the coil of the wireless receiver (20, 30) to be substantially in vertical (pars [10 and 13]; the coil of the wireless receiver in fig.1 is 
Examiner Note: The wireless receiver does not have to be leaning on the sidewall 14 of the housing for it to be substantially in vertical, a user could also be holding the wireless receiver so that it is substantially in vertical.  
Thus, the combination teaches that in addition to the coil of the wireless receiver of Cheng being in horizontal to the first and the second coil, it is also known to have the coil of the wireless power receiver to be substantially in vertical to the first and second coil. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the coil of the wireless power receiver of Cheng and have it substantially in vertical to the first coil and the second coil. The motivation would have been because there are a finite number of options of how the wireless receiver and its coil would have been placed with respect to the first and second coils of the transmitter. One of ordinary skill in the art would have obviously realized that the wireless receiver could be placed in horizontal, substantially in horizontal, in vertical, or held substantially in vertical to the first and second coils so that the wireless receiver can be charged. See MPEP 2143 (E).
Claims 4-5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (7,622,891 B2) Fig.7b in view of Cheng et al. (7,622,891 B2) Fig.11a in further view of Makwinski et al. (2016/0118841 A1) provisionally filed on 10/28/2014 in further view of Norconk et al. (2013/0093252 A1).
Regarding Claim 4,
The combination teaches the claimed subject matter in claim 1 and Cheng’s Fig.7b further teaches wherein the second coil comprises a first sub-coil (703) and a second sub-coil (704) that are disposed parallel to each other (see Fig.7b). 

Norconk (Figs.1-3) teaches a coil (items 102, 104) equivalent to the second coil that wirelessly supplies power to charge a single wireless receiver (114) (pars [50-51]). Norconk teaches wherein the second coil comrpises a first sub-coil (102) and a second sub-coil (104) that are disposed in parallel to each other (par [55]; Norconk teaches placing sub-coils 102, 104 in parallel with each other).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have relied upon Norconk’s disposing of the first and second sub-coils in parallel to each other. The motivation would have been because placing two sub-coils in parallel to each other is a well-known and well-desired arrangement in the art for charging the coil of a receiver device. 
Regarding Claim 5,
The combination teaches the claimed subject matter in claim 4 and the combination further teaches a driver configured to apply a current to the first coil and the second coil (Cheng, Fig.7b, Col.6, lines 37-41 and Norconk, figs.1-3, item 108, par [51]; The combination teaches applying a current to the first and second coil), wherein a first current is applied in a third direction from the driver to the first sub-coil (Norconk, par [51]; the driver applies a first current in the clockwise direction to the first sub-coil 102), and a second current is applied in a fourth direction from the driver to the second sub-coil (Norconk, par [51]; the driver applies a second current in the counter clockwise direction to the second sub-coil 104).
Regarding Claim 7,
The combination teaches the claimed subject matter in claim 4 and the combination further teaches wherein the first sub-coil and the second sub-coil are not connected via a cable (Cheng, Regarding Claim 8,
The combination teaches the claimed subject matter in claim 7 and the combination further teaches wherein the second sub-coil is configured to generate an induced electromotive force using a magnetic field generated by the first sub-coil (Cheng, Fig.7b, Col.6, lines 37-41 and Norconk, pars [51-53]; Cheng teaches the first and second sub-coils are driven, which would generate magnetic fields. Norconk teaches applying a current to the second sub-coil and the first sub-coil, which would generate magnetic fields. The second sub-coil would have the configuration/be “configured to” generate an induced electromotive force since it is a function of the magnetic fields. The claim’s broad language recites “generate an induced electromotive force…”- the claim does not recite to have current induced from the magnetic field of the first sub-coil. The structure of two parallel coils is taught by Cheng and Norconk. The applicant is encouraged to further define the structure for the functionality of “generates” to be given full patentable weight). 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (7,622,891 B2) Fig.7b in view of Cheng et al. (7,622,891 B2) Fig.11a in further view of Makwinski et al. (2016/0118841 A1) provisionally filed on 10/28/2014 in further view of Norconk et al. (2013/0093252 A1) in further view of Choi et al. (2012/0169278 A1).
Regarding Claim 6,
The combination teaches the claimed subject matter in claim 5 and Norconk further teaches wherein the third and the fourth direction are opposite directions (Norconk, par [53]).

Choi (Fig.2B), however, teaches at least one capacitor (127), the first sub-coil (126), the second sub-coil (125), and the at least one capacitor have a resonance frequency (pars [72-73]). Choi teaches the resonance frequency may be changed by changing the values of a resonance capacitor and/or inductor providing the motivation to have an odd mode resonance frequency (par [75]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to have a capacitor.  The motivation would have been to transfer wireless power to the receiver at a resonance frequency (maximum efficiency). Selecting the value of the capacitor so that the resonance frequency is an odd-mode resonance frequency is a result effective variable, since it has been held that where the general conditions of a claim are disclosed, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.
*Examiner additionally takes official notice that the odd-mode resonance frequency is known in the art. See Kanno (2014/0159501) - par [101]; the control circuit 23 sets the resonance frequency of the transmitting apparatus to the odd mode resonance frequency.
Claims 4, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (7,622,891 B2) Fig.7b in view of Cheng et al. (7,622,891 B2) Fig.11a in further view of Makwinski et al. (2016/0118841 A1) provisionally filed on 10/28/2014 in further view of Tsuda et al. (2016/0126751 A1).
Regarding Claim 4,

In order to further expedite prosecution, Tsuda is being relied upon to further illustrate this feature of the first and second sub-coils being disposed parallel to each other.
Tsuda, however, teaches a coil (items 21, 22) equivalent to the second coil that wirelessly supplies power to charge a single wireless receiver (entire box comprising 3 and 10). Tsuda teaches wherein the second coil comrpises a first sub-coil (21) and a second sub-coil (22) that are disposed in parallel to each other (see Fig.2, pars [59-60]; Tsuda teaches placing sub-coils 21, 22 in parallel with each other, which is similar to applicant’s Fig.8B parallel sub-coils).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have relied upon Tsuda’s disposing of the first and second sub-coils in parallel to each other. The motivation would have been because placing two sub-coils in parallel to each other is a well-known and well-desired arrangement in the art for charging the coil of a receiver device. 
Regarding Claim 7,
The combination teaches the claimed subject matter in claim 4 and the combination further teaches wherein the first sub-coil and the second sub-coil are not connected via a cable (Cheng, Fig.7B and Tsuda, Fig.2, pars [59-60]; Cheng teaches the first and second sub-coils 703, 704 are not connected via a cable and Tsuda teaches the first and second sub-coils 21 and 22 are not connected via a cable noting that Tsuda doesn’t use the word “cable” and illustrates the first and second sub-coils 21 and 22 as not being connected to each other).Regarding Claim 8,
. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836